DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species 1a (Claim 15) in the reply filed on November 28, 2022, is acknowledged.
3.	Claims 17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28, 2022.
Therefore, Claims 13-16, 18 and 21 are pending in this office action. 

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
5.	Information disclosure statements (IDS), submitted October 29, 2021 and May 3, 2022, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2 recites the limitation “continuously or intermittently on demand”.  However, there is insufficient detail within the claim to adequately define what is meant by this limitation, especially with regard to time. 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 13-16, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoe et al. (US 2013/ 0040196 A1).
	With regard to Claim 13, Hosoe et al. disclose a process for producing an alkali metal battery wherein said alkali metal is selected from Li, or a combination thereof; said process comprising: (A) continuously feeding an electrically conductive porous layer to an anode or a cathode material impregnation zone, wherein said conductive porous layer has two opposed porous surfaces and contains interconnected electron-conducting pathways (paragraphs 0088-0090-0093; 0121-0124); (B) impregnating a wet anode or cathode active material mixture into said electrically conductive porous layer from at least one of said two porous surfaces to form an anode electrode or cathode electrode, wherein said wet anode active material mixture or wet cathode active material mixture contains an anode or a cathode active material and a conductive additive mixed with a first liquid electrolyte (paragraphs 0085, 0088-0090, 0124); and (C) supplying at least a protective film, such as a porous separator, to cover said at least one porous surface to form said electrode (paragraphs 0093-0094). 
With regard to Claim 14, Hosoe et al. disclose wherein step (A) and step (B) include delivering continuously said wet cathode active material mixture to said at least one porous surface through roller surface delivery (paragraph 0088). 
With regard to Claim 15, Hosoe et al. disclose wherein said cathode active material contains a lithium intercalation compound or lithium absorbing compound selected from the group consisting of lithium cobalt oxide, doped lithium cobalt oxide, lithium nickel oxide, doped lithium nickel oxide, lithium manganese oxide, doped lithium manganese oxide, lithium vanadium oxide, doped lithium vanadium oxide, lithium mixed-metal oxides, lithium iron phosphate, lithium vanadium phosphate, lithium manganese phosphate, lithium mixed-metal phosphates, metal sulfides, lithium polysulfide, and combinations thereof (paragraphs 0088 and 0106-0108). 
With regard to Claim 16, Hosoe et al. disclose wherein said anode active material contains an alkali intercalation compound selected from graphite, titanates such as lithium titanium oxide, and combinations thereof (paragraph 0121).
	With regard to Claim 18, Hosoe et al. disclose wherein said first liquid electrolyte contains a lithium salt or sodium salt dissolved in a liquid solvent and wherein said liquid solvent is water, an organic solvent, an ionic liquid, or a mixture of an organic solvent and an ionic liquid (paragraphs 0122-0124).
	With regard to Claim 21, Hosoe et al. disclose wherein a conductive additive, such as acetylene black, is also included in said wet anode active material mixture or wet cathode active material mixture (paragraph 0085).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725